Citation Nr: 1017580	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  08-36 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
schizophrenic reaction, undifferentiated type, competent.

2. Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

A. Spector, Law Clerk


INTRODUCTION

The Veteran had active service in the Air Force from June 
1968 until October 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2008 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico. 

The Board notes that the RO characterized the claim as one 
for service connection for a schizophrenic reaction, 
undifferentiated type, competent and PTSD.  Recent case law 
mandates that a claim for a mental health disability includes 
any mental disability that may reasonably be encompassed by 
the claimant's description of the claim, reported symptoms, 
and the other information of record.  See Clemons v. 
Shinseki, 23 Vet. App. 1, 5-6 (2009).  Contrary to the 
holding in Clemons, the Board has not recharacterized the 
issue of entitlement to service connection for a 
schizophrenic reaction, undifferentiated type, competent and 
PTSD to the broader issue of entitlement of service 
connection for a psychiatric disability because one of the 
disorders is being decided on, while the other one is being 
remanded for further inquiry.

The decision below reopens the claim for service connection 
for a schizophrenic reaction, undifferentiated type, 
competent.  The reopened a claim of entitlement to service 
connection for a schizophrenic reaction, undifferentiated 
type, competent, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. An unappealed January 1969 rating decision denied service 
connection for a schizophrenic reaction, undifferentiated 
type, competent.

2. The evidence associated with the claims file subsequent to 
the January 1969 rating decision relates to an unestablished 
fact necessary to substantiate the claim for service 
connection for a schizophrenia reaction, undifferentiated 
type, competent, and raises a reasonable possibility of 
substantiating the claim.

3. The Veteran did not provide the necessary information 
required to corroborate stressors associated with a claim for 
service connection for PTSD.


CONCLUSIONS OF LAW

1. Evidence received since the final January 1969 
determination wherein the RO denied the Veteran's claim of 
entitlement to service connection for a schizophrenia 
reaction, undifferentiated type, competent, is new and 
material, and the Veteran's claim for that benefit is 
reopened. 38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 
(2009).

2. The criteria for a grant of service connection for 
posttraumatic stress disorder have not been met. 38 U.S.C.A. 
§§ 105, 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.301, 3.303, 3.304, 3.310, (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated January 2008, February 2008, April 
2008, July 2008, October 2008, and March 2010 in that fully 
addressed all notice elements.  The letter advised the 
Veteran of the information not of record that is necessary to 
substantiate the claim and informed the Veteran of what 
evidence VA would seek to provide and what evidence he was 
expected to provide. Additionally, the letters informed the 
Veteran of how VA determines the disability rating and an 
effective date for the award of benefits if service 
connection is awarded. 

In claims to reopen based on new and material evidence, VA 
must both notify a claimant of the evidence and information 
that is necessary to reopen the claim and of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

In this case, the notice letter provided to the appellant in 
October 2008 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  The Board finds that adequate notice has 
been provided, as the appellant was informed about what 
evidence is necessary to substantiate the element(s) required 
to establish service connection that were found insufficient 
in the previous denial.  Furthermore, the Board finds the 
evidence associated with the claims file is sufficient to 
reopen the claim and as such a deficiency in notice, if any, 
is not prejudicial to the Veteran's claim.  See Kent, 20 Vet. 
App. at 1. 

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records.  The Veteran submitted personal statements; a 
statement by his mother, father, and sister; letter from a 
private medical physician; and a letter from his pastor in 
support of his claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


New and Material Evidence

The Veteran seeks service connection for a schizophrenic 
reaction, undifferentiated type, competent and PTSD.  The RO 
originally denied the Veteran's claim of entitlement to 
service connection for a schizophrenic reaction, 
undifferentiated type, competent, in a rating decision dated 
January 1969.  The Veteran did not appeal the decision and as 
such, it is final. 38 U.S.C.A. § 7103(a); 38 C.F.R. § 
20.1103.  

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The 
Board may not then proceed to review the issue of whether the 
duty to assist has been fulfilled, or undertake an 
examination of the merits of the claim.  The Board will 
therefore undertake a de novo review of the new and material 
evidence issue.

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Initially, it is noted that the evidence to be reviewed for 
sufficiency to reopen a claim is the evidence submitted since 
the most recent final denial of the claim on any basis.  
Evans v. Brown, 9 Vet.App. 271 (1996).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the Veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened. The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

At the time of the January 1969 rating decision that denied 
service connection for a schizophrenic reaction, 
undifferentiated type, competent, the evidence of record 
consisted of service treatment records which indicated that 
the Veteran was hospitalized after 2 days of active duty 
because of inappropriate behavior.  A diagnosis of 
schizophrenic reaction was made.  The RO denied the claim on 
the basis that the disorder existed prior to service and was 
not aggravated.  

Subsequently, personal statements, a letter from the 
Veteran's mother, father, and sister; a letter and diagnosis 
from the Veteran's private doctor; and a statement by the 
Veteran's pastor have been associated with the claims file.  
The statements are to the effect that he did not have a 
psychiatric disorder prior to service.  

The evidence submitted subsequent to the January 1969 rating 
decision is new, in that it was not previously of record and 
is also material.  The claim was denied in January 1969 as 
there was no evidence of a nexus; the examiner stated that 
the Veteran's conditions existed prior to service and was not 
aggravated by service.  

Presumed credible, the additional evidence received since the 
January 1969 rating decision suggests that the Veteran's 
condition did not exist before he entered into service, 
claiming it was caused by his experience in-service.  Kent v. 
Nicholson, 20 Vet.App. 1, 10 (2006)(finding that "the 
question of what constitutes material evidence to reopen a 
claim for service connection depends on the basis on which 
the prior claim was denied").

Therefore, the evidence submitted since the final January 
1969 rating decision relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  Accordingly, the 
Board finds that the claim for service connection for a 
schizophrenia reaction, undifferentiated type, competent, is 
reopened.

The Merits of the Claim

The Veteran seeks service connection for PTSD.  He contends 
that while in-service, a Sergeant from another group asked 
the Veteran where he was from. When the Veteran responded 
Puerto Rico, the Sergeant shouted at him and put a cigarette 
lighter in his face.  On a separate occasion, the same 
Sergeant locked up the Veteran in a room because he had not 
gone to chow.  He was left there until a Captain opened the 
door of the room and found him.  The Veteran contends that 
from that time on, he couldn't do anything right. He was 
subsequently hospitalized for a period of 3 months. 

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) evidence of a current disability, (2) evidence 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 
498 (1995).  In certain cases, competent lay evidence may 
demonstrate the presence of any of these elements.  Davidson 
v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for certain chronic 
diseases, including psychosis, when such disease is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1133, 1137; 
38 C.F.R. §§ 3.307, 3.309. 38 C.F.R. § 3.384 defines 
psychosis as brief psychotic disorder, delusional disorder, 
psychotic disorder due to general medical condition, 
psychotic disorder, not otherwise specified, schizoaffective 
disorder, schizophrenia, schizophreniform disorder, shared 
psychotic disorder, and substance-induced psychotic disorder.  
38 C.F.R. § 3.384.

The Veteran raised a claim for posttraumatic stress disorder 
in February 2008.  Service connection for PTSD requires 
medical evidence establishing a diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  Cohen v. Brown, 10 Vet. App. 
128 (1997).

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) (DSM-IV) for mental disorders have been adopted by 
the VA. 38 C.F.R. § 4.125.  A diagnosis of PTSD requires 
exposure to a traumatic event and a response involving 
intense fear, helplessness, or horror.  A stressor involves 
exposure to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness, or horror.  See Cohen v. Brown, 10 Vet. App. 
128 (1997).  The sufficiency of a stressor is a medical 
determination and is presumed by a medical diagnosis of PTSD.  
Id.

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the Veteran engaged in "combat 
with the enemy" as established by official records.  If VA 
determines that the Veteran engaged in combat with the enemy 
and an alleged stressor is combat-related, then the Veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required providing that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

For stressors unrelated to combat, credible supporting 
evidence is necessary in order to grant service connection.  
"Credible supporting evidence" of a noncombat stressor may be 
obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a noncombat 
stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Therefore, the Veteran's lay testimony is insufficient, 
standing alone, to establish service connection.  Cohen, 10 
Vet. App. at 147 (citing Moreau, 9 Vet. App. at 395).

In the present case, although the Veteran has received 
treatment for symptoms which could be associated with PTSD, 
the preponderance of the evidence does not demonstrate that 
the Veteran has a current diagnosis of PTSD consistent with 
the DSM-IV.

The only evidence of record which reflects a diagnosis of 
PTSD is an August 2007 letter from the Veteran's private 
physician.  Significantly, the private physician did not 
provide any clinical findings or discuss the rationale behind 
the diagnosis.  Nor did the private physician indicate 
whether the diagnosis was made in accordance with the DSM-IV.  
The physician only retells the Veteran's story of what 
happened to him in-service.  The Court has held that the 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999). Thus, a medical opinion is inadequate 
when it unsupported by medical evidence. Black v. Brown, 5 
Vet. App. 177, 180 (1993).  See also, Kightly v. Brown, 6 
Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).

Under these circumstances, for the Board to conclude that the 
Veteran has a current diagnosis of PTSD would be speculation, 
and the law provides that service connection may not be 
granted on a resort to speculation or remote possibility.  38 
C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
Simply put, in the absence of a present disability, a grant 
of service connection is clearly not supportable.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Even assuming the August 2007 letter from the private 
physician was sufficient evidence of a current disability, 
service connection would not otherwise be warranted.  See 
Holbrook v. Brown, 8 Vet. App. 91 (1995) (Holding that the 
Board has the fundamental authority to decide a claim in the 
alternative.). Assuming there was a current disability, there 
still must be evidence of an in-service stressor and either 
evidence of combat service or corroborating evidence the 
stressor occurred in order for service connection to be 
granted.

Specifically, the Veteran reported the following stressors in 
connection with his claim: (1) while in-service, a Sergeant 
from another group shouted at him and put a cigarette lighter 
in his face, when the Veteran told him he was from Puerto 
Rico; and (2)  the same Sergeant locked the Veteran in a room 
because he had not gone to chow, leaving him there until a 
Captain opened the door of the room and found him. 

Concerning the above stressors, the RO attempted to verify 
the Veteran's stressors.  In a May 2008 letter, the VA noted 
a formal finding of a lack of information required to 
corroborate stressors associated with a claim for service 
connection for PTSD.  The information that the Veteran 
supplied was insufficient to send to the U.S. Army and Joint 
Services Records Research Center and/or insufficient to allow 
for meaningful research of Marine Corps or National Archives 
and Records Administration records. 

Accordingly, with no proof of a diagnosis in accordance with 
the DSM-IV, no corroboration of the claimed stressors, and no 
nexus between the current diagnosis and the stressor, service 
connection for PTSD is not warranted.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 U.S.C.A. § 
5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been submitted, the claim of 
service connection for a schizophrenia reaction, 
undifferentiated type, competent, is reopened. To this extent 
and to this extent only, the appeal is granted.

Service connection for PTSD has been denied.


REMAND

The claim for service connection for a schizophrenia 
reaction, undifferentiated type, competent, was reopened 
above.  A review of the record discloses that further 
development is necessary prior to the adjudication of the 
Veteran's claim for service connection for a schizophrenia 
reaction, undifferentiated type, competent.

The Veteran contends that his diagnosis of a schizophrenia 
reaction, undifferentiated type, competent, resulted from two 
incidents in service where he was locked in a room by a 
Sergeant and had a lighter held to his face.  

In this case, the Veteran had symptoms and a diagnosis during 
service.  After two days of active duty, the Veteran was 
hospitalized because of "inappropriate behavior."  After an 
exam, the doctor diagnosed the Veteran with a schizophrenia 
reaction, undifferentiated type, competent.  The doctor 
determined that the condition existed prior to service since 
manifestations of chronic disease were so close to the date 
of the Veteran's entry into active duty that the disease 
could not have originated in so short a time.  However, on 
the Veteran's entrance exam there were no reports of 
depression or excessive worry, or nervous trouble of any 
sort.  Additionally, the Veteran stated that he believed 
himself to be healthful, with no complaints.  These 
conditions previously mentioned were however reported on the 
Veteran's medical records when he departed from service. 
Furthermore, the Veteran's family wrote a letter claiming 
that the Veteran was of sound mind prior to entering service.  
Without further clarification, the Board is without medical 
expertise to determine if the schizophrenia reaction, 
undifferentiated type, competent, is related to service. 
Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 
Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

Therefore, the Board is of the opinion that the Veteran has 
provided evidence of a current disability, a complaint during 
service, and a statement by the Veteran's' family, which 
generally links the condition to an injury during service.  
Therefore, the Board is of the opinion that the Veteran has 
met the criteria of 38 C.F.R. § 3.159 and a VA examination 
should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the Veteran for 
an appropriate examination to determine 
the nature and etiology of his 
schizophrenia reaction, undifferentiated 
type, competent. The claims folder should 
be made available to the examiner in 
conjunction with the examination.  The 
examiner is to consider the Veteran's 
entrance exam and family statements 
stating the Veteran was of sound mind 
prior to service. 
 
With regard to any diagnosed 
schizophrenia reaction, undifferentiated 
type, competent, the examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
(a 50 percent probability or higher) that 
the disorder is related to active duty 
service. The examiner should address 
whether the disorder existed prior to 
service, and if so, whether the disorder 
was permanently aggravated by service.  
All opinions are to be accompanied by a 
clear rationale consistent with the 
evidence of record.

2. When the development requested has been 
completed, the claim should again be 
reviewed by the RO on the basis of the 
additional evidence. If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL D. MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


